Citation Nr: 9902629	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to the restoration of a 10 percent rating for 
a right knee disorder.

2.  Entitlement to the restoration of a 10 percent rating for 
a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to December 1992.

By rating action of January 1994, the RO granted service 
connection for Osgood-Schlatter Disease in both the left knee 
and the right knee, each rated 10 percent disabling.  By 
rating action of August 1995, the RO proposed to reduce the 
evaluation for the veterans service connected left and right 
knee disorders from 10 percent to noncompensably disabling.

This matter now comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 rating action in which 
the RO reduced the disability evaluation from 10 percent to 0 
percent for both the left knee disorder and right knee 
disorder.  The veteran appealed the reduction in rating.  He 
appeared before the undersigned member of the Board for a 
hearing in October 1998.

At his October 1998 Board hearing, the veterans 
representative indicated that the veteran had a pending claim 
for an increased rating for a back disorder which had been 
pending since at least August 1997, and to which the RO had 
not issued a determination.  Appellate review of the claims 
folder, however, reveals that a November 1996 rating action 
denied a rating in excess of 40 percent for the veterans 
service connected back disorder.  In August 1997, the veteran 
again raised the issue of entitlement to an increased rating 
for a back disorder.  In a February 1998 rating action, the 
RO again denied the veterans claim for an increased rating 
for a back disorder.  The veteran was notified of this denial 
in a February 1998 letter.  The veteran has not, as yet, 
submitted a Notice of Disagreement (NOD) to the February 1998 
rating action and this issue is not before the Board at this 
time.  


If, as indicated by the veterans representative at the 
October 1998 Board hearing, the veteran desires to pursue an 
appeal with respect to the issue of entitlement to an 
increased rating for a back disorder, he is advised that he 
must file a timely NOD at the RO to initiate the appellate 
process.


REMAND

The veteran and his representative contend that a separate 10 
percent disability evaluation should be restored for both the 
left knee and the right knee.  Specifically, the veteran 
maintains that his left and right knee disorders have not 
improved.  He maintains that he continues to experience pain 
in both knees with occasional buckling, limitation of motion 
and crepitus.

Initially, the Board notes that the contentions of the 
veterans representative at the Board hearing, to the extent 
they involve the provisions of 38 C.F.R. § 3.344, are not 
correct, because the 10 percent ratings for both the left 
knee and right knee had been in effect for less than 5 years 
at the time they had been reduced to noncompensable ratings.

Service medical records show that the veteran was seen in 
July 1991 for complaints of bilateral knee pain of one year 
duration.  The pain was reported to be worse in the left knee 
than the right, and worse after exercise.  The veteran 
reported a history of a left arthroscopic meniscectomy in 
1989.  On examination, both knees were stable with tender 
patellar compression and crepitus.  McMurray testing on the 
left knee was positive.  The diagnosis was bilateral 
patellofemoral pain syndrome.  The veteran was prescribed 
Indocin and given quad strengthening exercises and light 
duties for two weeks.  In September 1991, the veteran was 
seen for tenderness around the patellae.  The knees were 
stable and range of motion was full, bilaterally.  McMurray 
and drawer sign were negative.  In February 1992, the veteran 
complained of right knee pain.  It was noted at that time 
that the lateral 



collateral ligament was popping over a bony protrusion; no 
right knee disorder was diagnosed.

On VA examination in May 1993, the veteran reported pain in 
both knees at the area of the upper anterior tibia.  On 
examination, both tibial tubercles were tender on mild 
pressure.  The diagnosis was moderately severe bilateral 
Osgood-Schlatter disease.

On VA examination in June 1995, the veteran reported minimal 
complaints of anterior knee pain with occasional activity.  
On examination, the veteran was noted to have full range of 
motion in both knees.  There was no tenderness on palpation 
of either knee.  There were no effusions or instability 
present in either knee.  There was an absence of knee reflex, 
bilaterally.  Sensory examination was completely within 
normal limits to light touch throughout both lower 
extremities.

Private physical therapy treatment records dated in 1996 were 
received and are in the claims folder.  These records pertain 
to a disorder other than the veterans left and right knee 
disability.

On VA examination in January 1998, the veteran presented a 
six year history of intermittent pain and swelling in both 
knees, primarily with stairs and running.  The pain is eased 
by rest and the veteran indicated that he does not limit his 
activities as a result of his left and right knee 
disabilities.  On examination, both knees showed prominent, 
tender, proximal tibias.  There was no swelling, fluid, heat 
or erythema.  There was mild to moderate crepitus bilaterally 
on extension. There was no subluxation, contracture, laxity 
or instability.  McMurrays sign was negative, bilaterally.  
Range of motion revealed extension to 0 degrees and flexion 
to 135 degrees, bilaterally.  X-rays of both knees were taken 
and showed no bony, joint space or soft tissue abnormalities.  
The diagnostic impression was Osgood-Schlatters disease in 
both knees.  However, the examiner did not specifically 
discuss excess pain, weakness, fatigability, or 
incoordination, particularly in the work-place.  In addition, 
there was no commentary concerning functional loss on 


examination pursuant to the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and the guidelines set forth by the United States 
Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Under these circumstances, the issue of 
entitlement to restoration of a 10 percent rating requires 
further development.

In addition, VA outpatient treatment records were received.  
These records pertain to symptoms and disorders other than 
the veterans service connected left knee and right knee 
disorders.

The case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee disability or 
right knee disability since January 1998, 
the date of the last VA examination.  
Based on his response, the RO should 
obtain copies of all treatment records 
pertaining to either the left or right 
knee from the identified source(s), and 
associate them with the claims folder.

2.  After the aforementioned records 
have been obtained, the veteran should 
be afforded a special VA orthopedic 
examination to determine the current 
nature and degree of severity of his 
left knee and right knee disorders.  The 
claims folder MUST be made available to 
the examining physician prior to the 
examination.  Such tests as the 
examining physician deems necessary, 
including x-rays, should be performed.  
In particular, the examiner should (a) 
conduct range of motion studies of both 
knees and specify the range in degrees; 
(b) comment as to whether there is 
recurrent subluxation or lateral 
instability in either knee and, if 


so, the degree of severity thereof; (c) 
review pertinent aspects of the 
veterans medical and employment 
history, and comment on the effects of 
the left knee and right knee 
disabilities on the veterans ordinary 
activity and on how each impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determinations remain adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1996) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
